Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                 Allowable Subject Matter
The following is the examiner’s reasons for allowance of claims 1-13:  Independent claims 1, 12 and 13 identify the following unique and distinct limitations. “executing an emphasizing process to emphasize an image with specific size in each of the fluoroscopic images derived from the two or more paired fluoroscopic apparatuses, obtaining a value indicating a certainty degree of detection of a candidate position of the object to be tracked on the image subjected to the emphasizing process and detecting the position of the object to be tracked based on the value indicating the certainty degree of detection, and the value indicating the correlation”. The prior art of record disclose radiotherapy, two or more pair of fluoroscopic apparatuses each including a fluoroscopic radiation detector and a fluoroscopic radiation generator in a pair for picking up a fluoroscopic image of an object to be tracked; controlling moving object tracking,   correlating between the candidate position extracted from images picked up from two or more directions, and a position of the fluoroscopic radiation generator and extracting and detecting position of a moving object, however fails to anticipate or render the above limitations obvious singularly or in combination.




                               Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



ISHRAT I. SHERALI
Examiner
Art Unit 2667



/ISHRAT I SHERALI/           Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
 February 19, 2021